Exhibit 10.2

***Text Omitted and Filed Separately with the Securities and Exchange Commission

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

 

THIRD AMENDMENT TO

COLLABORATION AGREEMENT

 

 

This Third Amendment (“Third Amendment”) to the Collaboration Agreement (the
“Agreement”) by and between F. Hoffmann-La Roche Ltd, with an office and place
of business at Grenzacherstrasse 124, 4070, Basel, Switzerland, and Hoffmann-La
Roche Inc., with an office and place of business at 150 Clove Road, Suite 8,
Little Falls, New Jersey 07424, U.S.A. (together, “Roche”), on the one hand, and
Foundation Medicine, Inc., with an office and place of business at 150 Second
Street, Cambridge, MA 02141, U.S.A. (“FMI”), on the other hand (each a “Party,”
and collectively, the “Parties”), as such Agreement was amended by the First
Amendment to the Collaboration Agreement dated April 6, 2016 (“First Amendment”)
and the Second Amendment to the Collaboration Agreement dated June 16, 2016, is
entered into by and between the Parties and shall be considered effective as of
the 25th of July, 2016 (the “Third Amendment Effective Date”). Capitalized terms
used in this Third Amendment and not otherwise defined herein are used with the
meanings ascribed to them in the Agreement.

 

 

1.

Section 1.27.  Section 1.27 of the Agreement is hereby replaced with the
following:

“1.27

Excepted Activities

 

The term “Excepted Activities” shall mean […***…].”

 

 

[Signature page follows.]

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Third Amendment to be
executed and effective as of the Third Amendment Effective Date. All other terms
and conditions of the Agreement remain in force and effect.

 

FOUNDATION MEDICINE, INC.

 

F. HOFFMANN-LA ROCHE LTD

 

 

Signed: /s/ Steven J. Kafka

 

 

Signed: /s/ Stefan Arnold

 

Name: Steven J. Kafka, Ph.D.

 

Name: Stefan Arnold

 

Title: President & Chief Operating Officer

 

Title: Head Legal Pharma

 

 

 

 

F. HOFFMANN-LA ROCHE LTD

 

 

 

Signed: /s/ Joerg Kazenwadel

 

 

Name: Joerg Kazenwadel

 

 

Title: Global Director Alliance & Asset Management

 

 

 

HOFFMANN-LA ROCHE INC.

 

 

 

Signed: /s/ John P. Parise

 

 

Name: John P. Parise

 

 

Title: Authorized Signatory

 

 

 